 In the Matter of E. C. KNUDSEN AND 11. R. -KNunsEN, Co-PARTNMRs,.0/,B/A YNOR HERN 1ENGINEERIN,G,iCOMPkN' ,1 EMIPLOI:ERandDISTRICT133, INTERNA,T,IONAL ASSOCIATSoN OF MACHINISTS, iPETITIONER.ise No. 18-RC-1'1.-Decided September,14, .194,8DECISIONANDORDEROn January 5, 1948, pursuant to a "Stipulation for 'CertificationUpon Consent Election" an election;by'secret ballot was held in this.caseunder the,direction and supervision of the Regional Director for-the Eighteenth Region.At the close,of the election.a Tally of Ballotswas furnished the parties.The Tally shows that of the approximately29 eligible voters, 27 cast valid ballots, of which 10 ^ were for thePetitioner, 12 against, and 5 were challenged.The challenged ballots being sufficient in number to affect the result=of the election, the Regional Director on March 19,1948, filed a Reporton Challenges in which he found in effect that there was a materialissue of fact with respect to the eligibility of the challenged voters,and that this issue could best be resolved on the basi's of evidence ad-duced at a formal hearing.The Regional Director, therefore, recom-mended that such a hearing be held.ing been filed within the time provided therefor, the Board on June 16,11948, directed that a hearing be held in accordance with the RegionalDirector's recommendation.Pursuant to notice a hearing was held on July 1, 1948, at Superior,Wisconsin, before Erwin A. Peterson, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in this case, the Board 2 makes the followingfindingsof fact :1.The Employer is engaged in commerce within the meaning of'the National Labor Relations Act.?The name of the Employer appears as amended at the hearing.2 Pursuant to-Section 3 (b) of the amendedAct, the Boardhas delegated its powers inconnection with this case to a three-man panel consisting of the undersigned Board Members[Houston, Reynolds,and Gray].,621' 622DECISIONS OF NATIONALLABOR RELATIONS BOARD2.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.3.The challenged -ballotsThe Employer challenged the ballots of Cliff Holmberg, HaroldMarquardt, Del Larson, H. T. Behn, and Herman Burgner, allegingthat they were not on the pay roll of the Employer during the pay-rollperiod ending November 30, 1947, and;-therefore; not eligible to, votein the election._The Stipulation for Certification in this case reads, in part:The eligible voters shall be those employees included within theunit described below who appear on the employer's payroll for theperiod [ending November 30, 1947,] including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding any employees whohave since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election.The evidence at the hearing disclosed that E. C. Knudsen and H. R.Knudsen who, as partners, constitute the Employer in this case, arealso the principal officers of Knudsen Brothers Shipbuilding and Dry-(lock Company, a corporation,3 engaged in the ship repair business;and that prior, to November 24, 1947, there had been some interchangeof employees between -the Employer and the Corporation, but thatthese transfers had in no case lasted for more than a few days ; that onNovember 24, 1947, the five individuals named above, who were thenin the employ of the Employer, were sent by the Employer to the ship-yard of the Corporation to repair a drydock pump ; and that they con-tinued to work there for at least 5 months 4 and have not since beenreemployed by the Employer.The, remaining evidence at the -hearing revolved about the followingtwo issues :-1.Whether the five individuals during the pay-roll period endingNovember 30, 1947, were in the employ of the Employer or of, theCorporation?2.Whether before the election of January 5, 1948,: they voluntarily-quit the employ of the Employer?(1)As to the first issue, the evidenceis insharp conflict.On theone hand, the Employer showed than the names of the five individualsdo not appear on the Employer's pay roll for the pay-roll periodHereinafter called the Corporation.Two of the individuals were laid off by the Corporation in April 1948,the other threewere still employed by the Corporation at the time of the hearing.All five were at thetime of the hearing carried on the Corporation's seniority list, dating from November24, 1947. NORTHERNENGINEERINGCOMPANY623ending November 30, 1947; that their names were, in fact, on the payroll of the Corporation for that period ; that they were paid by the Cor-poration for that period and thereafter at the higher rate prevailingin the shipyard for employees of the Corporation.The Knudsenstestified, moreover, that the decision to pay. the higher rate was madeon November 25, 1947, and that the five individuals were notified atthat time that they could not receive the higher rate without becomingemployees of the Corporation.On the other hand, it is clear that the five individuals continuedto punch in and out at the Employer's plant until December 4, 1946,and it was testified by four 5 of the five individuals that the dis-cussion about an increase in their rate of pay did not take placeuntil December 1, and no decision thereon was reached until December3, 1947.8(2)As to the second issue, it was agreed at the hearing that thehigher rate was requested by the five individuals, and there was vir-tually no denial of the testimony of the Knudsens that at the timethe change in rate was discussed they advised the five individualsthat such change would involve a change in employers.This testi-mony was, in fact, corroborated at the hearing by two of theindividuals.Accordingly, we find that, whether or not the five individuals wereemployed by the Employer during the pay-roll period ending Novem-ber 30, 1947, they voluntarily quit the Employer before the date ofthe election of January 5, 1948, thus rendering themselves ineligibleto vote in the election under the terms of the Stipulation quoted above.We shall, therefore, sustain the challenges to their ballots.As thePetitioner has lost the election, we shall dismiss the petition.ORDERIT IS HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.The other was not called to testify.-This testimony is consistent with the fact that the five were paid at the higher rate forthe week ending November 30, 1947, inasmuch as the pay checks for that week were notdistributed until December 5, 1947.